                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

SHOWCOAT SOLUTIONS, LLC,                  )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )   Case No. 1:18-cv-789-ALB
                                          )
ANDY BUTLER, individually and             )
d/b/a Butler Cattle Company,              )
HARMON BUTLER, CHRIS                      )
WILSON, individually and d/b/a            )
Wilson Farms, and CODE BLUE,              )
LLC,                                      )
                                          )
            Defendants.                   )

                                     ORDER

      This matter comes before the court on Plaintiff ShowCoat Solutions, LLC’s

Emergency Motion for Immediate Hearing and Expanded Interlocutory Relief (Doc.

62). The magistrate judge held a hearing on the motion and then filed a report and

recommendation that the motion be denied. (Doc. 80). ShowCoat filed objections to

the report and recommendation. (Doc. 86). Butler had no objection. (Doc. 87). Butler

also responded to ShowCoat’s objections. (Doc. 88).

      Upon consideration de novo of all the materials, including the report and

recommendation and the parties’ objections and response, the report is ADOPTED

and the recommendation is ACCEPTED. Consequently, Plaintiff’s Emergency
Motion for Immediate Hearing and Expanded Interlocutory Relief is DENIED as

stated in the report and recommendation.

      DONE and ORDERED this 5th day of August 2019.


                                          /s/ Andrew L. Brasher
                                     ANDREW L. BRASHER
                                     UNITED STATES DISTRICT JUDGE




                                           2
